                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GEODYNAMICS, INC.,                           §
                                             §
         Plaintiff,                          §
                                             §
v.                                           §                  No. 2:17-CV-00371-RSP
                                             §
DYNAENERGETICS US, INC.,                     §
                                             §
         Defendant.                          §

                       MEMORANDUM OPINION AND ORDER

         Defendant moves to exclude certain testimony of John Hardesty, Plaintiff’s Vice

President of Technology. Def.’s Mot. to Strike [Dkt. # 115]. Defendant contends Hardesty

should not be allowed to testify regarding his testing of liners from the accused products,

and that his test procedure is unreliable under Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579, 590 (1993) and its progeny. Moreover, Defendant contends Plaintiff’s other ex-

perts may not testify regarding any conclusions they reached based on Hardesty’s testing.

Finally, Defendant challenges the sufficiency of Hardesty’s disclosure under Fed. R. Civ.

P. 26.

         After considering the parties’ briefing on the motion and arguments of counsel at

the September 27, 2018 pretrial conference in this case, the Court will DENY the motion.

I.       BACKGROUND

         John Hardesty is an engineer and Plaintiff’s Vice President of Technology. Pl.’s




                                           1/8
Resp. [Dkt. # 146] at 1. According to Plaintiff, Hardesty has “nearly two decades of tech-

nical experience in the field of shaped charge design and testing” and is “one of the world’s

foremost experts on ballistic shaped charges and laboratory simulations.” Id.

       On June 4, 2018, Plaintiff disclosed its intent to call Hardesty to testify about his

testing of liners of the accused products. Pl.’s Rule 26(a)(2)(C) Discl. of John Hardesty

[Dkt. # 146-6]. According to that disclosure, Plaintiff intends that Hardesty will testify

about his design and implementation of the testing procedure, American Petroleum Insti-

tute (API) section II and section IV tests, and his opinions concerning secondary consider-

ations of nonobviousness. Id. at 1–2.

       Plaintiff characterizes the key issue in this case as “whether the exothermic reaction

of the accused products yields NiAl.” Pl.’s Resp. [Dkt. # 146] at 3; see also Wooley Dep.

[Dkt. # 115-6] at 134–36 (“I mean the intent was just to create the reaction so that we could

obtain the product for analysis.”). To address that question, Hardesty designed and built a

testing apparatus using an explosive charge to cause a reaction of powdered material ob-

tained from liners of the accused products. Hardesty modeled the test after a procedure

disclosed in a 2013 paper published in the Journal of Applied Mechanics. See generally

Pl.’s Resp. [Dkt. # 146] at 5–7. For each test, he obtained the material by removing a liner

from an accused product, hand-crushing the liner into a powder, and then placing the sam-

ple in a steel barrel. Pl.’s Rule 26(a)(2)(C) Discl. of John Hardesty [Dkt. # 146-6], Ex. 1.

After detonating a charge to shock the sample with a pressure wave, Hardesty collected the

sample for analysis. See generally Pl.’s Resp. [Dkt. # 146] at 5–7.




                                            2/8
       Defendant contends Hardesty’s testing methodology does not accurately simulate

activation of shaped charges and does not represent actual downhole conditions, and there-

fore cannot be relied upon to demonstrate infringement. Specifically, Defendant complains

that Hardesty crushed the accused liners to “destroy any green compaction” and used less

than 50% of the liner material for each test. Def.’s Mot. [Dkt. # 115] at 6. Defendant also

complains Hardesty skewed the test to make the formation of NiAl from the material more

likely by using a larger explosive charge than was found in the accused products currently

sold by Defendant. Id. at 9. Moreover, Defendant stresses that Hardesty did not account for

downhole pressures during his testing and criticizes Hardesty’s failure to use standard API

test procedures. Id. at 3.

       Plaintiff responds on three fronts. First, Plaintiff contends Hardesty’s testing was

not intended to be a downhole simulation. Second, Plaintiff contends there is no one more

qualified than Hardesty to design and perform the testing. Pl.’s Resp. [Dkt. # 146] at 9.

Third, Hardesty did not use an industry-standard API test because there is no such test for

this objective. Id. After all, says Plaintiff, testing in a real-world application would require

extracting small amounts of reacted materials from inside a perforation tunnel, which

would be contaminated with explosive residue and remnants from the surrounding for-

mation. Id. at 9–10. Accordingly, Defendant contends Hardesty should not be allowed to

testify regarding his testing, and that his test procedure is unreliable under Daubert.

       Defendant also challenges the sufficiency of Hardesty’s disclosure under Fed. R.

Civ. P. 26.




                                             3/8
II.    DISCUSSION

       A.      Whether Hardesty’s test was sufficiently reliable and relevant under
               Daubert

       Defendant’s motion raises questions of reliability and relevancy. These should be

analyzed separately, as testing can be reliable yet irrelevant, and testing can be relevant and

yet unreliable. See Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999) (noting

the objective of Daubert’s gatekeeping requirement is to ensure the reliability and rele-

vancy of expert testimony); Bear Ranch, LLC v. Heartbrand Beef, Inc., 885 F.3d 794, 802

(5th Cir. 2018) (“The Daubert gatekeeping function ‘imposes a special obligation upon a

trial judge “to ensure than any and all scientific testimony . . . is not only relevant, but re-

liable.”’”).

               1.     Reliability

       “[T]he requirement that an expert’s testimony pertain to ‘scientific knowledge’ es-

tablishes a standard of evidentiary reliability.” Daubert, 509 U.S. at 590; see also id. at 590

n.9 (“[O]ur reference here is to evidentiary reliability—that is, trustworthiness.”). “In a

case involving scientific evidence, evidentiary reliability will be based upon scientific va-

lidity.” Id. at 590 n.9 (emphasis added).

       The basis for Hardesty’s testing was a 2013 peer-reviewed article describing a meth-

odology “for assessing a NiAl power system in terms of shock loading.” Phillip Church et

al., Investigation of a Nickel-Aluminum Reactive Shaped Charge Liner, 80 J. Appl. Mech.

031701 (May 2013) [Dkt. # 171-1] at 1 (hereafter, “Church”). Church’s intent was to




                                             4/8
understand how nickel and aluminum react under shock and strain rate loading. Id.

       Hardesty’s test design and implementation has many similarities with the test meth-

odology of Church, but there are some differences. Church, for example, impacted each

sample with a metal body to shock the sample. Id. at 6. Hardesty’s tests used an explosive

charge to impart a shock to the sample through a metal body.

       In addition to stressing the differences between the test setups, Defendant complains

about Hardesty’s first round of testing, which failed. Plaintiff explains the failure was in

collection of the sample after the shock. Thus, it was not that the material in the sample did

not react, but that the sample could not be collected for analysis.

       The Court is not persuaded by Defendant’s position on reliability. As for the first

round of testing, there is no evidence the failure related to the purpose of the test—to cause

a reaction with a shock. Rather, the failure was said to be in collecting the sample after the

shock. The principles of Hardesty’s test are straightforward, and Hardesty’s test uses the

same general technique described by Church, even if the test rigs may be different. And to

the extent there are differences, Defendant does not explain why those matter to the relia-

bility of the test. Rather, Defendant simply complains that those differences are enough to

make Hardesty’s testing unreliable. Given the absence of some specific explanation about

why and how that is true, the Court finds the Hardesty testing sufficiently reliable under

Fed. R. Evid. 702.

              2.     Relevance

       In the context of expert testimony and evidence, the “relevance” question is whether




                                            5/8
the proffered evidence “is sufficiently tied to the facts of the case that it will aid the jury in

resolving a factual dispute.” Daubert, 509 U.S. at 591 (quoting United States v. Downing,

753 F.2d 1224, 1242 (3d Cir. 1985)). The standard “requires a valid scientific connection

to the pertinent inquiry as a precondition to admissibility.” Id. at 591–92.

       Here, that “pertinent inquiry” is whether the liner of the accused products undergoes

an intermetallic alloying reaction to cause an exothermic reaction upon activation of an

associated shaped charged in a downhole environment. The problem, at least from Defend-

ant’s perspective, is that Hardesty’s testing evidence doesn’t have enough connection to the

pertinent inquiry because of the differences from real-world use of the accused products.

       Defendant, however, does not explain why those differences prevent relevance. For

example, Defendant does not provide some reasoning for why the outcome of the test

would be different if the liners were not first crushed, or if the testing were conducted under

downhole pressures. Instead, Defendant simply relies on a broad assertion that Hardesty

did not conduct real-world testing. 1 Def.’s Mot. [Dkt. # 115] at 7.

       No rule requires a “real-world” test to pass the Court’s gatekeeping threshold. Under

Daubert, the question is whether the test results are sufficiently tied to the facts of the case.

Here, Hardesty’s test shows the product of the reaction of the liner’s components, which is


1
  Citing Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299 (Fed. Cir. 2006), and Stryker Corp.
v. Davol, Inc., 234 F.3d 1252 (Fed. Cir. 2000), Defendant also contends Plaintiff’s material
alteration of the accused instrumentalities for testing cannot be relied upon to demonstrate
infringement. Def.’s Mot. [Dkt. # 115] at 7. Those cases, however, stand for a different
proposition—that it is not enough to prove a device could be modified to satisfy each claim
limitation. Plaintiff does not contend otherwise, nor is that the issue before the Court.



                                              6/8
at least somewhat relevant to how the accused products behave downhole. The Court there-

fore concludes Hardesty’s testing, even absent real-world conditions, is sufficiently rele-

vant to withstand Defendant’s Rule 702 challenge.

       B.      Whether Plaintiff’s disclosure of Hardesty’s intended testimony was suf-
               ficient

       Defendant contends Hardesty should have provided a report under Fed. R. Civ.

P. 26(a)(2)(B), rather than a summary under Rule 26(a)(2)(C). The former requires “a writ-

ten report—prepared and signed by the witness—if the witness is one retained or specially

employed to provide expert testimony in the case or one whose duties as the party’s em-

ployee regularly involve giving expert testimony.” Id. at 26(a)(2)(B). The latter requires

disclosure of a summary of the facts and opinions on which the witness is expected to

testify. Id. at 26(a)(2)(C).

       Defendant contends the key distinction as to which section applies is whether the

expert is opining about facts (1) in which the expert was involved prior to litigation, or (2)

that occurred after the lawsuit started. Def.’s Mot. [Dkt. # 115] at 10–11 (citing cases).

Defendant argues that if an expert bases his opinion on facts learned after the start of the

lawsuit, and the conclusions are formed because he was recruited to testify as an expert

after the fact, the expert is subject to the more rigorous disclosure requirement of Rule

26(a)(2)(B). Id. Plaintiff responds that Hardesty is not a witness “retained or specially em-

ployed to provide expert testimony in the case or one whose duties as the party’s employee

regularly involve giving expert testimony.” Pl.’s Resp. [Dkt. # 146] at 15.




                                            7/8
       The Court agrees with Plaintiff. “Rule 26(a)(2)(B) contemplates an employee-

expert exception to the written report requirement for ‘individuals who are employed by a

.party and whose duties do not regularly involve giving expert testimony.’” Tokai Corp. v.

Easton Enterprises, Inc., 632 F.3d 1358, 1365 (Fed. Cir. 2011). Here, there is no evidence

that Hardesty’s duties “regularly involve giving expert testimony.” Thus, under the plain

language of the rule, Hardesty was not required to provide the disclosure of Rule

26(a)(2)(B).

III.   CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion to Strike [Dkt.

# 115].
          SIGNED this 3rd day of January, 2012.
          SIGNED this 30th day of September, 2018.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                           8/8
